DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
In response to the Pre-Appeal Brief Request for Review, applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid dispenser of claims 1 and 10 and a fuel delivery system of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner notes that a review of the specification does not describe or depict in figures a fluid dispenser.  The specification does not describe or depict in figures a fuel delivery system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the a fluid dispenser in claims 1 and 10 and a fuel delivery system in claim 15.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
as to the limitation a fluid dispenser, see the 35 USC 112 rejection infra 
as to the fuel delivery system, see the 35 USC 112 rejection infra
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,330,069 to HARRIS et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-20 of the instant application are disclosed in claims 1-20 of U.S. Patent No. 10,330,069.
Instant application
US 10,330,069 to HARRIS et al.
1. A method of controlling fluid delivery, comprising: 

providing a fluid dispenser, 
an air compressor, and 
an air source; 
charging the air source with a volume of compressed air independent of the air compressor; 
delivering compressed air from the air source to the fluid dispenser; 
after delivering compressed air from the air source, 
delivering compressed air from the air compressor to the fluid dispenser for use in dispensing a fluid.  
1. A method of controlling fluid delivery, comprising:

 providing a fluid atomizer, 
a mechanically driven air compressor and 
an air source;
 charging the air source with a volume of compressed air independent of the mechanically driven air compressor; 
delivering compressed air from the start up air source to the fluid atomizer; 
after delivering compressed air from the air source, 
delivering compressed air from the mechanically driven air compressor to the fluid atomizer.

2. The method of claim 1, wherein the air source comprises an electrically driven air compressor.  
2. The method of claim 1, wherein the air source comprises an electrically driven air compressor
3. The method of claim 1, 
wherein the air source comprises an accumulator, and 
charging the air source including delivering to the accumulator compressed air from one of 
a cylinder of an engine prior to starting the engine during engine start cranking and 
an electrically driven air compressor.  
3. The method of claim 1, 
wherein the air source comprises an accumulator, and 
charging the air source including delivering compressed air from one of 
a cylinder of an engine prior to starting the engine during engine start cranking and 
an electrically driven air compressor to the accumulator
4. The method of claim 1, wherein the air source includes a one-way valve and an accumulator, and charging the air source includes controlling, with the one-way valve, delivery of air flow from a cylinder of an engine that is not running to the accumulator, the delivery occurring during engine start cranking.  
4. The method of claim 1, wherein the air source includes a one-way valve and an accumulator, and charging the air source includes controlling, with the one-way valve, air flow from a cylinder of an engine that is not running during engine start cranking to the accumulator
5. The method of claim 3, further comprising providing a scavenger valve into the cylinder and determining an engine position and cycle before opening the scavenger valve.  
5. The method of claim 3, further comprising providing a scavenger valve into the cylinder and determining an engine position and cycle before opening the scavenger valve
6. The method of claim 3, further comprising determining a pressure of compressed air in the accumulator before delivering compressed air from the air source to the fluid atomizer.  
6. The method of claim 3, further comprising determining a pressure of the accumulator before delivering compressed air from the air source to the fluid atomizer.
7. The method of claim 2, wherein the air source comprises an accumulator, and charging the air source includes delivering compressed air from the electrically driven air compressor to the accumulator.  
7. The method of claim 2, wherein the air source comprises an accumulator, and charging the air source including delivering compressed air from the electrically driven air compressor to the accumulator
8. The method of claim 1, further comprising operating the air compressor with a running engine.  
8. The method of claim 1, further comprising operating the mechanically driven air compressor with a running engine
9. The method of claim 1, further comprising 
confirming operation of the air compressor prior to delivering compressed air from the air compressor to the fluid dispenser.  
9. The method of claim 1, further 
comprising confirming operation of the mechanically driven air compressor prior to delivering compressed air from the mechanically driven air compressor to the fluid atomizer
a fluid dispenser, comprising:
 providing a scavenger valve, the scavenger valve being coupled in flow communication with a cylinder of an engine; 
opening the scavenger valve to collect compressed air during engine start cranking prior to starting the engine;  
41delivering the compressed air from the scavenger valve to the fluid dispenser to dispense fluid.  
10. A method of controlling air flow to a fluid atomizer, comprising:
 providing a scavenger valve, the scavenger valve being coupled in flow communication with a cylinder of an engine; 

opening the scavenger valve to collect compressed air during engine start cranking prior to starting the engine; 
delivering the compressed air from the scavenger valve to the fluid atomizer, the fluid atomizer operable to create an air/fuel mixture
11. The method according to claim 10, further comprising providing an air compressor and delivering compressed air from the air compressor to the fuel atomizer after the engine is running.  
11. The method according to claim 10, further comprising providing a mechanically driven air compressor and delivering compressed air from the mechanically driven air compressor to the fuel atomizer after the engine is running
12. The method according to claim 11, further comprising 
providing an air control valve coupled between the air compressor, the scavenger valve, and the fluid dispenser, 
the method comprising operating the air control valve to direct compressed air from the air compressor to the fluid dispenser when the engine is running or from the scavenger valve to the fluid dispenser during engine start cranking when the engine is not running.  
12. The method according to claim 11, further comprising 
providing an air control valve coupled between the mechanically driven air compressor, the scavenger valve, and the fluid atomizer, 
the method comprising operating the air control valve to direct compressed air from the mechanically driven air compressor to the fluid atomizer when the engine is running or from the scavenger valve to the fluid atomizer during engine start cranking when the engine is not running
13. The method according to claim 10, further comprising providing an accumulator coupled in flow communication between the scavenger valve and the fluid dispenser, and a one-way valve between the accumulator and the scavenger valve to prevent backflow of compressed air into the cylinder.  
13. The method according to claim 10, further comprising providing an accumulator coupled in flow communication between the scavenger valve and the fluid atomizer, and a one-way valve between the accumulator and the scavenger valve to prevent backflow of compressed air into the cylinder
14. The method according to claim 10, further comprising 
providing an accumulator coupled in flow communication between the scavenger valve and the fluid dispenser, and 
regulating pressure of the compressed air delivered to the fluid atomizer to a predetermined pressure level using the accumulator.  
14. The method according to claim 10, further comprising 
providing an accumulator coupled in flow communication between the scavenger valve and the fluid atomizer, and 
regulating pressure of the compressed air delivered to the fluid atomizer to a predetermined pressure level with the accumulator
15. A method of starting an internal combustion engine, comprising: 
providing a fuel delivery system and a compressed air source; 
charging the compressed air source with compressed air from the engine prior to combusting fuel in the engine; 
providing a flow of the compressed air from the compressed air source to the fuel delivery system to operate the fuel delivery system for fuel delivery.  
15. A method of starting an internal combustion engine, comprising:
 providing a fuel delivery system and a compressed air source; 
charging the compressed air source with compressed air from the engine prior to combusting fuel in the engine; 
providing a flow of the compressed air from the compressed air source to the fuel delivery system; 
creating a fuel/air mixture with the fuel delivery system; 
delivering the fuel/air mixture to a cylinder of the engine to start the engine
16. The method of claim 15, wherein the compressed air source comprises an accumulator, the method further comprising collecting the compressed air from the engine in the accumulator.  
16. The method of claim 15, wherein the compressed air source comprises an accumulator, the method further comprising collecting the compressed air from the engine in the accumulator
17. The method of claim 15, wherein the compressed air source
 comprises an accumulator and a scavenger valve, 
the scavenger valve being coupled to a cylinder of the engine, the method further comprising operating the scavenger valve to collect compressed air from the cylinder when turning over the engine and before starting the engine, and 
delivering the compressed air to the accumulator.  
17. The method of claim 15, wherein the compressed air source 

comprises an accumulator and a scavenger valve, the scavenger valve being coupled to a cylinder of the engine, 
the method further comprising operating the scavenger valve to collect compressed air from the cylinder when turning over the engine and before starting the engine, and 
delivering the compressed air to the accumulator
18. The method of claim 15, further comprising providing a mechanically operated air compressor, and operating the mechanically operated air compressor to generate compressed air for the fuel delivery system after the engine starts.  
18. The method of claim 15, further comprising providing a mechanically operated air compressor, and operating the mechanically operated air compressor to generate compressed air for the fuel delivery system after the engine starts
19. The method of claim 16, further comprising providing an electrically driven air compressor, and operating the electrically driven air compressor to charge the accumulator.  
19. The method of claim 16, further comprising providing an electrically driven air compressor, and operating the electrically driven air compressor to charge the accumulator
20. The method of claim 15, further comprising providing a controller and a plurality of sensors, wherein the controller initiates delivery of fuel from the fuel delivery system to the engine after a threshold air pressure is available from the 



Claims 1-8, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 12 of U.S. Patent No. 9,828,962 to HARRIS et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-8, 10 and 13 of the instant application are disclosed in claims 1-8, 10 and 12 of U.S. Patent No. 9,828,962.
Instant application
US 9,828,962 to HARRIS et al.
1. A method of controlling fluid delivery, comprising: 

providing a fluid dispenser, 
an air compressor, and 
an air source; 


charging the air source with a volume of compressed air independent of the air compressor; 
delivering compressed air from the air source to the fluid dispenser; 
after delivering compressed air from the air source, 


delivering compressed air from the air compressor to the fluid dispenser for use in dispensing a fluid.  
1. A method of controlling fluid delivery, comprising: 

providing a fluid atomizer, 
a mechanically driven air compressor, 
a start up air source, and 
an air valve coupled between the mechanically driven air compressor and the start up air source; 
charging the start up air source with a volume of compressed air independent of the mechanically driven air compressor; 
delivering compressed air from the start up air source to the fluid atomizer; 
providing an initial air/fluid mixture with the fluid atomizer using the compressed air from the start up air source; 
after providing the initial air/fluid mixture, 
operating the air valve to direct compressed air from the mechanically driven air compressor to the fluid atomizer to create a secondary air/fluid mixture.
2. The method of claim 1, wherein the air source comprises an electrically driven air compressor.  
2. The method of claim 1, wherein the start up air source comprises an electrically driven air compressor.
3. The method of claim 1, 
wherein the air source comprises an accumulator, and 
charging the air source including delivering to the accumulator compressed air from one of 
a cylinder of an engine prior to starting the engine during engine start cranking and 
an electrically driven air compressor.  
3. The method of claim 1, 
wherein the start up air source comprises an accumulator, and 
charging the start up air source including delivering compressed air from one of 
a cylinder of an engine prior to starting the engine and 

an electrically driven air compressor to the accumulator.
4. The method of claim 1, wherein the air source includes a one-way valve and an accumulator, and 
charging the air source includes controlling, with the one-way valve, delivery of air flow from a cylinder of an engine that is not running to the accumulator, the delivery occurring during engine start cranking.  
4. The method of claim 1, wherein the start up air source includes a one-way valve and an accumulator, and charging the start up air source includes controlling air flow from a cylinder of an engine that is not running to the accumulator.
5. The method of claim 3, further comprising providing a scavenger valve into the cylinder and determining an engine position and cycle before opening the scavenger valve.  
5. The method of claim 3, further comprising providing a valve into the cylinder and determining an engine position and cycle before opening the valve
6. The method of claim 3, further comprising determining a pressure of compressed air in the accumulator before delivering compressed air from the air source to the fluid atomizer.  
6. The method of claim 3, further comprising determining a pressure of the accumulator before delivering compressed air from the start up air source to the fluid atomizer
7. The method of claim 2, wherein the air source comprises an accumulator, and charging the air source includes delivering compressed air from the electrically driven air compressor to the accumulator.  
7. The method of claim 2, wherein the start up air source comprises an accumulator, and charging the start up air source including delivering compressed air from the electrically driven air compressor to the accumulator.
8. The method of claim 1, further comprising operating the air compressor with a running engine.  
8. The method of claim 1, further comprising operating the mechanically driven air compressor with a running engine
10. A method of controlling air flow to a fluid dispenser, comprising:
 providing a scavenger valve, the scavenger valve being coupled in flow communication with a cylinder of an engine; 
opening the scavenger valve to collect compressed air during engine start cranking prior to starting the engine;  


providing a fluid atomizer,
 a mechanically driven air compressor, and 
a scavenger valve, the scavenger valve being coupled in flow communication with a first source of compressed air; 

opening the scavenger valve to collect compressed air; 

delivering the compressed air from the scavenger valve to the fluid atomizer to provide an initial air/fluid mixture; 
after providing the initial air/fluid mixture, delivering compressed air from the mechanically driven air compressor to the fluid atomizer to generate a secondary air/fluid mixture.

providing an accumulator coupled in flow communication between the scavenger valve and the fluid dispenser, and 
a one- way valve between the accumulator and the scavenger valve to prevent backflow of compressed air into the cylinder.  
12. The method according to claim 10, further comprising 
providing an accumulator coupled in flow communication between the scavenger valve and the fluid atomizer, and 
a one-way valve between the accumulator and the scavenger valve to prevent backflow of compressed air to the first source of compressed air.


Claims 1-3, 5-8, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-12, 14-17 and 20 of U.S. Patent No. 9,206,737 to HARRIS et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-3, 5-8, 10-17 and 20 of the instant application are disclosed in claims 1-3, 5-8, 10-12, 14-17 and 20 of U.S. Patent No. 9,206,737.
Instant application
US 9,206,737 to HARRIS et al.
1. A method of controlling fluid delivery, comprising: 
providing a fluid dispenser, 
an air compressor, and 
an air source; 


charging the air source with a volume of compressed air independent of the air compressor; 
delivering compressed air from the air source to the fluid dispenser; 
after delivering compressed air from the air source, 
delivering compressed air from the air compressor to the fluid dispenser for use in dispensing a fluid.  
1. A method of controlling fuel delivery to an engine, comprising: 
providing a fuel atomizer, 
a mechanically driven air compressor, 
a start up air source, and an air valve coupled between the mechanically driven air compressor and the start up air source; 
charging the start up air source with a volume of compressed air independent of the engine running; 
delivering compressed air from the start up air source to the fuel atomizer; 
starting the engine using an air/fuel mixture provided by the fuel atomizer; 
operating the air valve to direct compressed air from the mechanically driven air compressor to the fuel atomizer after the engine starts.
2. The method of claim 1, wherein the air source comprises an electrically driven air compressor.  
2. The method of claim 1, wherein the start up air source comprises an electrically driven air compressor.
3. The method of claim 1, 
wherein the air source comprises an accumulator, and 
charging the air source including delivering to the accumulator compressed air from one of 
a cylinder of an engine prior to starting the engine during engine start cranking and 
an electrically driven air compressor.  
3. The method of claim 1, 
wherein the start up air source comprises an accumulator, and 
charging the start up air source including delivering compressed air from one of 
a cylinder of the engine and 
an electrically driven air compressor
 to the accumulator.
5. The method of claim 3, further comprising providing a scavenger valve into the cylinder and determining an engine position and cycle before opening the scavenger valve.  
5. The method of claim 3, further comprising providing a valve into the cylinder and determining an engine position and cycle before opening the valve.
6. The method of claim 3, further comprising determining a pressure of compressed air in the accumulator before delivering compressed air from the air source to the fluid atomizer.  
6. The method of claim 3, further comprising determining a pressure of the accumulator before delivering compressed air from the start up air source to the fuel atomizer.
7. The method of claim 2, wherein the air source comprises an accumulator, and charging the air source includes delivering compressed air from the electrically driven air compressor to the accumulator.  
7. The method of claim 2, wherein the start up air source comprises an accumulator, and charging the start up air source including delivering compressed air from the electrically driven air compressor to the accumulator.
8. The method of claim 1, further comprising operating the air compressor with a running engine.  
8. The method of claim 1, further comprising operating the mechanically driven air compressor to generate compressed air after starting the engine.
10. A method of controlling air flow to a fluid dispenser, comprising:


opening the scavenger valve to collect compressed air during engine start cranking prior to starting the engine;  
41delivering the compressed air from the scavenger valve to the fluid dispenser to dispense fluid.  

providing a fuel atomizer, a mechanically driven air compressor, and
 a scavenger valve, the scavenger valve being coupled in flow communication with a cylinder of an engine; 

opening the scavenger valve to collect compressed air during engine start cranking prior to starting the engine; 
delivering the compressed air from the scavenger valve to the fuel atomizer to create an air/fuel mixture used to start the engine; delivering compressed air from the mechanically driven air compressor to the fuel atomizer after the engine is running.

providing an air compressor and 
delivering compressed air from the air compressor to the fuel atomizer after the engine is running.  
10. … 
providing a fuel atomizer, a mechanically driven air compressor
delivering compressed air from the mechanically driven air compressor to the fuel atomizer after the engine is running
12. The method according to claim 11, further comprising 
providing an air control valve coupled between the air compressor, the scavenger valve, and the fluid dispenser, 
the method comprising operating the air control valve to direct compressed air from the air compressor to the fluid dispenser when the engine is running or from the scavenger valve to the fluid dispenser during engine start cranking when the engine is not running.  
11. The method according to claim 10, further comprising 
providing an air control valve coupled between the mechanically driven air compressor, the scavenger valve, and the fuel atomizer, 
the method comprising operating the air control valve to direct compressed air from the mechanically driven air compressor to the fuel atomizer when the engine is running or from the scavenger valve to the fuel atomizer when the engine is not running.
13. The method according to claim 10, further comprising providing an accumulator coupled in flow communication between the scavenger valve and the fluid dispenser, and a one- way valve between the accumulator and the scavenger valve to prevent backflow of compressed air into the cylinder.  
12. The method according to claim 10, further comprising providing an accumulator coupled in flow communication between the scavenger valve and the fuel atomizer, and a one-way valve between the accumulator and the scavenger valve to prevent backflow of compressed air into the cylinder.
14. The method according to claim 10, further comprising 
providing an accumulator coupled in flow communication between the scavenger valve and the fluid dispenser, and 
regulating pressure of the compressed air delivered to the fluid atomizer to a predetermined pressure level using the accumulator.  
14. The method according to claim 10, further comprising 
providing an accumulator coupled in flow communication between the mechanically driven air compressor and the fuel atomizer, and 
regulating pressure of the compressed air delivered to the fuel atomizer to a predetermined pressure level with the accumulator.
15. A method of starting an internal combustion engine, comprising: 
providing a fuel delivery system and a compressed air source; 
charging the compressed air source with compressed air from the engine prior to combusting fuel in the engine; 



providing a flow of the compressed air from the compressed air source to the fuel delivery system to operate the fuel delivery system for fuel delivery.  
15. A method of starting an internal combustion engine, comprising: 
providing a fuel delivery system and a compressed air source; 

operating the compressed air source independent of the engine running to generate a source of compressed air prior to the engine running; 
determining if the engine is running; 
if the engine is not running,
 providing a flow of the compressed air from the compressed air source to the fuel delivery system; creating a fuel/air mixture with the fuel delivery system; delivering the fuel/air mixture to a cylinder of the engine to start the engine.
16. The method of claim 15, wherein the compressed air source comprises an accumulator, 
the method further comprising collecting the compressed air from the engine in the accumulator.  
16. The method of claim 15, wherein the compressed air source comprises an accumulator and an air compressor, 
the method further comprising operating the air compressor to collect a charge of compressed air in the accumulator
17. The method of claim 15, wherein the compressed air source  comprises an accumulator and a scavenger valve, 
the scavenger valve being coupled to a cylinder of the engine, the method further comprising 
operating the scavenger valve to collect compressed air from the cylinder when turning over the engine and before starting the engine, and delivering the compressed air to the accumulator.  
17. The method of claim 15, wherein the compressed air source comprises an accumulator and a scavenger valve, 
the scavenger valve being coupled to a cylinder of the engine, the method further comprising 
operating the scavenger valve to collect compressed air from the cylinder when turning over the engine and before starting the engine, and delivering the compressed air to the accumulator.
20. The method of claim 15, further comprising providing a controller and a plurality of sensors, wherein the controller initiates delivery of fuel from the fuel delivery system to the engine after a threshold air pressure is available from the compressed air source as determined by the plurality of sensors.
20. The method of claim 15, further comprising providing a controller and a plurality of sensors, wherein the controller initiates delivery of the fuel/air mixture to the engine after a threshold air pressure is available from the compressed air source as determined by the plurality of sensors.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 10 each recite the limitation “a fluid dispenser” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation.  Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
A review of the specification finds no description the structure corresponding to “a fluid dispenser”. 
Claims 2-9 and 11-13 are rejected as depending from claims 1 and 10 respectively.
Claim 15 recites the limitation “a fuel delivery system” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation.  Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
A review of the specification finds no description the structure corresponding to “a fuel delivery system”. The examiner notes that figs. 6A and 6B depict an air charging system. 

Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 each recite “a fluid dispenser” and claim 15 recites “a fuel delivery system” which have been interpreted as limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed recitations.  A review of the specification finds no description the structures corresponding to “a fluid dispenser” or a “fuel delivery system”.  
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claims 1 and 10 the recitation “a fluid dispenser” renders the claims indefinite because 
Claims 2-9 and 11-13 are rejected as depending from claims 1 and 10 respectively.
In claim 15 the recitation “a fuel delivery system” renders the claims indefinite because the specification does not define the structure corresponding to “a fuel delivery system”. The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts.  The claim will cover all ways of performing a function, known and unknown.  Therefore, such an unbounded limitation renders the claim indefinite.
Claims 16-20 are rejected as depending from claim 15. 
Claims 6, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 6, 11 and 14 the fuel atomizer lacks antecedent basis.
Claim 12 is rejected as depending from claim 11.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/16/2021 5:11 PM